DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     SANDRA TRUJILLO NORTH and PHILIP DOUGLAS NORTH,
                        Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D16-1960

                          [October 11, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
2012CA00912XXXMB.

  Kenzie N. Sadlak of Kenzie N. Sadlak, PA, Miami, for appellant.

   Michele L. Stocker of Greenberg Traurig, P.A., Fort Lauderdale, and
Kimberly S. Mello, Laura J. Bassini, and Joseph Picone of Greenberg
Traurig, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.